Citation Nr: 0735562	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  06-30 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right ankle 
disorder.

2.  Entitlement to service connection for a left ankle 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from August 1945 to August 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claims.

Initially, the Board notes that in a September 1946 rating 
decision, the RO denied a  claim for service connection for a 
right ankle sprain on its merits and as an original claim.  
The veteran did not appeal the decision, and in order for VA 
to review the merits of the claim, new and material evidence 
must be received.  The Board is required to address this 
issue despite the RO's findings in October 2005.  In deciding 
the claim on its merits, and without regard to the question 
of whether new and material evidence had been received, the 
RO accorded the veteran more adjudicative consideration than 
was appropriate under the law.  In this regard, the Board's 
present consideration of the appeal as a petition to reopen 
the previously denied claim does not inure to the prejudice 
of the veteran.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. 
Cir. 1996).  As such, the issue has been captioned as set 
forth above.

In July 2007, the veteran and his spouse testified at a 
personal hearing over which the undersigned Acting Veterans 
Law Judge presided while at the RO in 
St. Petersburg, Florida.  A transcript of the hearing has 
been associated with the veteran's claims file.




FINDINGS OF FACT

1.  Service connection for a right ankle sprain was denied by 
the RO in a decision dated in September 1946; the veteran was 
notified of this decision by letter dated on September 11, 
1946; and a notice of disagreement with this decision was not 
received within one year of the date of notice of the 
decision.

2.  Evidence submitted since the September 1946 RO decision 
denying service connection for a right ankle sprain relates 
to an unestablished fact of current disability necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.

3.  A right ankle sprain was not chronic in service; was not 
continuous after service separation; and the competent 
medical evidence demonstrates that the currently diagnosed 
degenerative joint disease of the right ankle and calcific 
tendonitis of the right Achilles tendon are not related to 
service. 

4.  The veteran did not sustain an in-service injury or 
disease to the left ankle, left knee, or right knee.


CONCLUSIONS OF LAW

1. The September 1946 RO decision denying service connection 
for a right ankle sprain became final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.104(a), 20.1103 (2007).

2.  Subsequent to the September 1946 RO decision that denied 
the claim of service connection for a right ankle sprain, new 
and material evidence sufficient to reopen the claim was 
received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.156(a) (2007).

3.  The criteria for service connection for a right ankle 
disorder are not met.  
38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2007).

4.  The criteria for service connection for a left ankle 
disorder are not met.  
38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2007).

5.  The criteria for service connection for a left knee 
disorder are not met.  
38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2007).

6.  The criteria for service connection for a right knee 
disorder are not met.  
38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).  

In June 2005, prior to the initial adjudication of the 
veteran's service connection claims, he was notified of the 
evidence not of record that was necessary to substantiate the 
claims.  He was told what information that he needed to 
provide, and was information and evidence that VA would 
attempt to obtain.  

The June 2005 letter also informed the veteran of the prior 
final rating denial of service connection for right ankle 
sprain, and that new and material evidence was required to 
reopen this claim.  Because the claim for service connection 
for a right ankle sprain is being reopened by the Board and 
is addressed on the merits, any deficiency regarding notice 
of the basis for a prior final denial of a claim, or what 
information or evidence is necessary to reopen a claim, is 
not prejudicial to the veteran's claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006). 

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by letters 
dated in September 2006 and May 2007.  In the present appeal, 
because the service connection claims are being denied, and 
no effective date or rating percentage will be assigned, the 
Board finds that there can be no possibility of any prejudice 
to the appellant under the holding in Dingess, supra.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  The appellant and 
his representative have not alleged any prejudice with 
respect to the timing of the notification, nor has any been 
shown.  For these reasons, the Board finds that adequate 
notice was provided to the appellant prior to the transfer 
and certification of the veteran's case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran's relevant service, VA and private medical treatment 
records have been obtained, as discussed below.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With regard to 
the issue of service connection for a right ankle disorder, 
the veteran was afforded a VA examination in December 2006.  
The examination was thorough in nature, based upon a review 
of the veteran's entire claims file, and provided relevant 
findings that are deemed to be more than adequate for rating 
purposes.  Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); 
Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding 
the duty of VA to provide medical examinations conducted by 
medical professionals with full access to and review of the 
veteran's claims folder).  

As to the issues of service connection for a left ankle 
disorder, a left knee disorder, and a right knee disorder, 
the claims are being denied on the bases that there is no in-
service injury or disease to which competent medical evidence 
could link any current disability.  Because there is no in-
service injury or disease of the left ankle, left knee, or 
right knee to which a current disability could be related by 
competent medical opinion, there is no reasonable possibility 
that additional VA medical examination or opinion could aid 
in substantiating these claims for service connection; 
therefore, there is no duty on the part of VA to provide a 
medical examination or medical nexus opinion.  For these 
reasons, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandate of the VCAA.

Service Connection for Right Ankle Disorder

Service connection may be granted for a disability resulting 
from an injury sustained or disease incurred in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection for certain chronic disorders, such as 
arthritis, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2006); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

Essentially, the veteran is seeking service connection for a 
right ankle disorder. Although the claim was previously 
denied in September 1946, the veteran presently reasserts his 
contention.  A new regulatory definition of new and material 
evidence became effective on August 29, 2001.  See 66 Fed. 
Reg. 45620 (2001).  Those provisions are only applicable to 
claims filed on or after August 29, 2001.  As the veteran's 
claim to reopen was received in June 2005, the new regulatory 
criteria are applicable.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 
7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  See also Robinette v. Brown, 8 Vet. App. 
69, 75-76 (1995).

In a decision dated in September 1946, the RO denied the 
veteran's claim of entitlement to service connection for a 
right ankle sprain.  At the time of this decision, the 
medical evidence of record included the veteran's service 
medical records.  A service medical record entry dated in 
August 1946 showed that the veteran  had been treated for a 
right ankle sprain following an incident wherein he had 
slipped while descending a ladder and falling down three 
steps.  It was shown that he turned his right ankle resulting 
in tenderness about the lateral calcaneal tarsus ligament.  
X-rays had revealed no evidence of a fracture.  The diagnosis 
was right ankle sprain.  The records show that, two days 
following the incident, he was found to be fit for duty and 
was discharged to duty.  The evidence of record also included 
the veteran's separation examination report, also dated in 
August 1946, on which a history of a left ankle sprain was 
noted, and physical examination of the lower extremities was 
clinically found to be within normal limits.

In its September 1946 decision, the RO determined that a 
right ankle disability had not been shown on last 
examination.  The veteran was notified of this decision and 
of his appellate rights by letter dated on September 11, 
1946.  Because the veteran did not appeal this decision, the 
September 1946 rating decision denial of service connection 
for right ankle disability became final.  38 U.S.C.A. §§ 7105 
(West 2002 & Supp. 2006); 38 C.F.R. § 20.1103 (2007).

Subsequent to the September 1946 RO decision, a private 
medical record from 
M. Davis, M.D., dated in October 1997, shows that the veteran 
was receiving follow-up treatment for a calcaneous fracture.  
Physical examination revealed puffiness of the right foot.  
It appeared that the calcaneous had crumbled a little bit 
since the veteran's prior visit, but it was otherwise stable.  
The impression was grossly stable calcaneous fracture.

VA outpatient treatment records dated from February 2002 to 
December 2006 show intermittent reports of stiffness in the 
ankle joints.

A VA examination report dated in December 2006 shows that the 
veteran's claims file was reviewed by the examiner in 
conjunction with conducting the examination of the veteran.  
The diagnosis was resolved right ankle sprain; degenerative 
joint disease of the right ankle, not related to in-service 
ankle sprain; old calcaneal fracture, not related to right 
ankle sprain; and calcific tendonitis of the right Achilles 
tendon.  The examiner reviewed the veteran's service medical 
records, which had shown a right ankle sprain in August 1946, 
and inferred that the sprain had resolved without residual.  
The VA examiner added that there was no indication of an 
ankle disability at separation from service.  The examiner 
also determined that the October 1997 private medical record 
which had shown a calcaneal fracture was current to that 
date.  The examiner added that there currently was an 
apparent prominent calcaneal spur and degenerative changes 
indicating a remote calcaneal fracture; however, he concluded 
that this could have happened at any time between 1946 and 
1997, and that, based on review of the current X-rays and 
progress notes, the veteran's current degenerative joint 
disease of the ankle was related to age and/or gout related, 
and was not due to the resolved sprain that occurred during 
service.

During his July 2006 Travel Board hearing, the veteran 
testified that he had been treated in August 1946 at the 
Philadelphia Navy Yard Hospital following a fall wherein he 
had injured his lower extremities when twisting his ankles 
and landing on his knees.  He and his spouse testified that 
the veteran had experienced symptoms associated thereto ever 
since.

The Board finds that new and material evidence has been 
submitted to reopen service connection for a right ankle 
disorder.  The new evidence consisting of VA and private 
medical treatment records, particularly the October 1997 
private medical record from Dr. Davis, the December 2006 VA 
examination report, and the veteran's testimony, are clearly 
new as they were not previously of record.  Additionally, 
they are material in that they relate to the previously 
unestablished fact that the veteran has a current right ankle 
disability, a fact that would be necessary to substantiate a 
claim.  For this reason, the issue of service connection for 
a right ankle disorder is reopened.  Having reopened the 
issue of entitlement to service connection for a right ankle 
disorder, the Board will now address the issue on the merits.

While there is evidence of treatment for a right ankle sprain 
in service in August 1946, the incident appears to have been 
acute and transitory in nature as he was discharged to duty 
well fit for duty.  Moreover, the August 1946 separation 
examination report showed that the veteran's lower 
extremities were within normal limits.  The veteran's 
separation physical examination report is deemed to be more 
highly probative as to the veteran's condition at the time of 
his release from active duty, as it was based on history and 
clinical examination of a medical professional, was generated 
much closer in time to the August 1946 in-service right ankle 
sprain event, and was generated with the specific purpose of 
ascertaining the veteran's then-physical condition, as 
opposed to his current assertion by a lay person, made many 
years after service, and proffered in an attempt to secure VA 
compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (Observing that although formal rules of evidence do 
not apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision).  The April 1946 
separation examination report is entirely negative for any 
symptoms associated with a right ankle disorder and weights 
heavily against the claim.  

Despite the veteran's assertions of chronic treatment since 
service, the preponderance of the competent medical evidence 
instead indicates that first post-service report of symptoms 
associated with a right ankle disorder is not until the 
October 1997 report from Dr. Davis, which is more than 50 
years following separation from service.  Evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered 
as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

The absence of evidence of the claimed disability at the time 
of the veteran's separation from service, or of persistent 
symptoms of the claimed disability between separation from 
service and 1997 constitutes negative evidence tending to 
disprove the assertion that the veteran was disabled from any 
disease or injury as a result of  service.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).

The Board concludes that the weight of the "negative" 
evidence, principally the absence of treatment for a chronic 
right ankle disorder for many years after service, exceeds 
that of the "positive" evidence of record, which basically 
amounts to the veteran's contentions, which are not deemed to 
be competent as to matters such as medical diagnosis or 
medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 
(1995);  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The in-service right ankle sprain appears to have been acute 
and transitory in nature, there were no residuals noted at 
discharge from service, and there is no further competent 
evidence of the asserted disability until many years after 
service.  The competent medical evidence of record does not 
establish a nexus between the in-service right ankle sprain 
and any presently diagnosed disability, as the diagnosis 
pertaining to right ankle sprain indicates that the in-
service right ankle sprain "resolved."  The competent 
medical evidence of record does not establish a nexus between 
the in-service right ankle sprain and any presently diagnosed 
disability.  The VA examiner specifically opined that the 
currently diagnosed degenerative joint disease of the right 
ankle and the currently diagnosed old calcaneal fracture are 
not related to the in-service ankle sprain.  With regard to 
the current diagnosis of calcific tendonitis of the right 
Achilles tendon, this is a separate disorder involving a 
separate anatomical location, the examiner opined generally 
that the in-service right ankle sprain had resolved so that 
there was no residual disability of any diagnosis, and the VA 
examiner did not indicate that calcific tendonitis of the 
right Achilles tendon was in any way related to the in-
service right ankle injury.  See Hickson, 
12 Vet. App. at 253.

There is also no indication that the veteran had a diagnosis 
of arthritis of the right ankle which had become manifested 
to a compensable degree during the first year following his 
separation from service.  Accordingly, entitlement to service 
connection on a presumptive basis is also not warranted.  See 
38 C.F.R. §§ 3.307, 3.309 (2007).

Accordingly, the veteran's claim of entitlement to service 
connection for a right ankle disorder is denied.  Although 
the veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim of entitlement to service 
connection for a right ankle disorder.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Left Ankle, Left Knee, Right Knee 
Disorders

The veteran also seeks service connection for left ankle, 
left knee, and right knee disorders.  He specifically asserts 
that he currently has residuals of the August 1946 incident 
wherein he slipped from a ladder and fell hard on his ankles 
and knees.  

A review of the veteran's service medical records reveals 
that, while the asserted August 1946 incident wherein he 
slipped while descending a ladder and fell down three steps 
is of record, there is no evidence of resulting disease or 
injury to either knee or to his left ankle.  Moreover, the 
veteran's August 1946 separation examination report showed 
that physical examination of the lower extremities was within 
normal limits.

The private medical record from Dr. Davis dated in October 
1997 shows that the veteran underwent a left knee 
replacement, which was said to be well functioning.  In March 
2005, Dr. Davis evaluated the veteran's right knee and found 
multi-compartmental arthritis, for which a total knee 
replacement was suggested.

VA outpatient treatment records dated from February 2002 to 
December 2006 show intermittent reports of stiffness in the 
ankle joints in February 2002, and a 10 day history of a 
bilateral knee injury in June 2005.

During his July 2006 video conference hearing, the veteran 
reiterated that he had been treated in August 1946 at the 
Philadelphia Navy Yard Hospital following a fall wherein he 
had injured his lower extremities when falling hard, twisting 
his ankles and landing on his knees.  He and his spouse 
asserted that he had experienced symptoms associated thereto 
ever since.

Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that the 
preponderance of the evidence is against the claims for 
service connection for disorders of the left ankle, left 
knee, and right knee, and the appeal must be denied.  The 
Board finds that the veteran did not incur an in-service 
injury or disease to the left ankle, left knee, or right 
knee.  Although there is evidence of the August 1946 incident 
wherein the veteran slipped while descending a ladder and 
fell down three steps of record, there is no evidence of 
resulting disease or injury to either knee or to his left 
ankle.  For reasons indicated above, the veteran's separation 
physical examination report is deemed to be more highly 
probative as to the veteran's condition at the time of his 
release from active duty than his more recent post-service 
assertions.  The April 1946 separation examination report is 
entirely negative for any symptoms associated with a left 
ankle or left or right knee disability, and weights heavily 
against the claim.  

Despite the veteran's assertions of chronic treatment since 
service, the preponderance of the evidence instead indicates 
no evidence of chronic left ankle, left knee, or right knee 
symptoms in service, or continuous post-service symptoms of 
the left ankle, left knee, or right knee.  The weight of the 
evidence demonstrates that the first post-service report of 
symptoms associated with an ankle or knee disorder was more 
than 50 years after service separation in an October 1997 
report from Dr. Davis.  Evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, is considered as evidence 
against the claim.  Maxson, 230 F.3d at 1333.

Because the weight of the evidence demonstrates that the 
veteran did not incur an in-service injury or disease of the 
left ankle, left knee, or right knee, the Board does not 
reach the question of whether there is competent medical 
evidence of record establishing a nexus between the claimed 
in-service disabilities and any presently diagnosed left 
ankle, left knee, or right knee disorder.  See Hickson, 12 
Vet. App. at 253.

There is also no indication that the veteran had a diagnosis 
of arthritis of the left ankle or either knee that had become 
manifested to a compensable degree during the first year 
following his separation from service.  Accordingly, 
entitlement to service connection on a presumptive basis is 
also not warranted.  See 38 C.F.R. 
§§ 3.307, 3.309 (2007).

For these reasons, the veteran's claims of entitlement to 
service connection for a left ankle, left knee, and right 
knee disorders are denied.  Although the veteran is entitled 
to the benefit of the doubt where the evidence is in 
approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claims 
of entitlement to service connection for a left ankle, left 
knee, and right knee disabilities.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 49.


ORDER

The claim for service connection for a right ankle disorder 
is reopened, and service connection is denied on the merits.

Service connection for a left ankle disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.


____________________________________________
Jeffrey Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


